      Case 2:14-cr-00226-JAM Document 106 Filed 10/30/20 Page 1 of 1


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    RACHELLE BARBOUR, #185395
3    Assistant Federal Defender
     OFFICE OF THE FEDERAL DEFENDER
4    801 I Street, 3rd Floor
     Sacramento, California 95814
5    Telephone: (916) 498-5700
6
     Attorney for Defendant-Movant
7    GEORGE HRISTOVSKI

8
9                               IN THE UNITED STATES DISTRICT COURT

10                           FOR THE EASTERN DISTRICT OF CALIFORNIA

11
12   UNITED STATES OF AMERICA,                 )
                                               ) Case No: 2:14-cr-226-JAM
13                     Plaintiff,              )
                                               )
14           vs.                               )
15                                             ) SEALING ORDER
     GEORGE HRISTOVSKI,                        )
16                                             )
                      Defendant-Movant.        ) JUDGE: Hon. John A. Mendez
17                                             )
                                               )
18
19
            IT IS HEREBY ORDERED that the Request to Seal Exhibits D and E to Defendant-
20
     Movant’s Reply in Support of Motion to Reduce Sentence Pursuant to 18 U.S.C. §
21
     3582(c)(1)(A)(i) (Compassionate Release) be granted so that confidential medical information is
22
     not available on the public docket.
23
            These documents shall remain under seal until further Order of the Court.
24
            IT IS SO ORDERED.
25
26   DATED: October 29, 2020                       /s/ John A. Mendez
                                                   THE HONORABLE JOHN A. MENDEZ
27
                                                   UNITED STATES DISTRICT COURT JUDGE
28


      Sealing Order
